     Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 1 of 23 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
YITTY WALFISH
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


SELIP & STYLIANOU, LLP;
DAVID COHEN ESQ.;
MIDLAND FUNDING, LLC;
ENCORE CAPITAL GROUP, INC.;
MHC RECEIVABLES, LLC AND
SHERMAN ORIGINATOR III LLC

                                    Defendants.

-----------------------------------------------------------

                                         CLASS ACTION COMPLAINT
                                                      Introduction
1.       Plaintiff Yitty Walfish seeks redress for the illegal practices of Selip & Stylianou, LLP

         (“Selip”); David Cohen Esq.; Midland Funding, LLC (“Midland”); Encore Capital

         Group, Inc. (“Encore”); MHC Receivables, LLC (“MHC”) and Sherman Originator III

         LLC (“Sherman”), concerning the collection of debts, in violation of the Fair Debt

         Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and General Business

         Law § 349 (“GBL”).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within Rockland County.

3.       Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in

         that the alleged debt that Defendants sought to collect from Plaintiff is a consumer debt.




                                                        -1-
     Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 2 of 23 PageID #: 2




4.      Plaintiff alleges that the name of the charge-off creditor at the time of the charge-off is

        Credit One Bank, N.A.

5.      Upon information and belief, an address utilized by Credit One Bank, N.A. at the time

        of charge-off was in Las Vegas, Nevada.

6.      Defendant David Cohen is a New York State registered attorney with Defendant Selip.

7.      Upon information and belief, said Defendants’ principal place of business is located in

        Woodbury, New York.

8.      Defendant Encore is the parent company of Defendant Midland.

9.      Defendants Encore and Midland have their principal place of business in San Diego,

        California.

10.     Defendant Midland is a “bad debt buyer” that specializes in buying large portfolios of

        delinquent consumer debts for pennies on the dollar, which it then collects upon through

        other collection agencies, such as Defendant Selip.

11.     Upon information and belief, Defendant MHC’s principal place of business is located in

        Las Vegas, Nevada.

12.     Upon information and belief, Defendant Sherman’s principal place of business is located

        in Charleston, South Carolina.

13.     Defendants are regularly engaged, for profit, in the collection of debts allegedly owed by

        consumers.

14.     Defendants are “debt collectors” as that term is defined by the FDCPA, 15 U.S.C. §

        1692(a)(6).




                                                -2-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 3 of 23 PageID #: 3




                                         Jurisdiction and Venue

15.   This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

16.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the Defendants are

      located within this district and the acts and transactions that give rise to this action

      occurred, in substantial part, in this district.

                                   Allegations Particular to Yitty Walfish

17.   Plaintiff Yitty Walfish fell on hard times and had difficulty paying her bills, one of

      which happened to be a consumer debt purportedly owed to Credit One Bank.

18.   Sometime thereafter, the alleged debt with Credit One Bank became delinquent.

19.   Under federal banking regulations, a credit card debt must be charged off when it is one

      hundred and eighty days overdue (it may be charged off earlier). Federal Financial

      Institutions Examination Council, Uniform Retail Credit Classification and Account

      Management Policy, 65 FR 36903 (June 12, 2000).

20.   “Charge-off” means that the credit card receivable is no longer carried on a bank’s

      books as an asset.

21.   On or about January 8, 2019, Defendants Selip and David Cohen filed a lawsuit against

      Yitty Walfish on behalf of their client Midland.

22.   Defendants listed Plaintiff’s address as “YITTY WALFISH, 2 LINDEN CT. POMONA,

      NY 10970.

23.   Yitty Walfish was not represented by an attorney at the time of service of the collection

      summons and complaint.

24.   On April 15, 2016 Yitty Walfish moved to 2 Linden Ct. Pomona, New York 10970.




                                                  -3-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 4 of 23 PageID #: 4




25.   Defendant Midland admitted to the Plaintiff that the Creditor never mailed a notice of

      assignment of the alleged debt to her address.

26.   The assigner/creditor, never gave notice to the Plaintiff of its assignment of the alleged

      debt to either of the Defendants.

27.   Defendant Midland materially misrepresented in the collection complaint that it had the

      right to collect on the alleged credit card account debt, i.e., it misrepresented that it was

      the owner and assignee of the account that was the basis of the action against Plaintiff.

28.   Defendant Midland falsely claimed in the collection complaint that it owned the alleged

      debt, which constituted a materially false, deceptive and misleading representation in

      connection with the collection of the debt, and in particular, was a false representation of

      the character and legal status of the debt.

29.   In light of the foregoing, Midland falsely represented the identity of the owner of the

      credit card account debt in the collection action against the Plaintiff, which itself is

      actionable pursuant to the FDCPA whether intentional or not. See, e.g., Gearing v.

      Check Brokerage Corporation, 233 F.3d 469, 471-472 [7th Cir. 2000], Wallace v.

      Washington Mutual Bank, 683 F.3d 323, 326 [6th Cir. 2012].

30.   In addition to the foregoing, Midland’s claim to own a credit card account debt on which

      the Plaintiff was liable for purposes of the collection action was frivolous, baseless, and

      without good faith.

31.   Defendants MHC, Sherman and Midland, as debt buyers, have a pattern and practice of

      repeatedly filing collection lawsuits in which they are unable to show that they have

      standing or ownership of the credit card account debt they are attempting to collect.

32.   In particular, Midland’s pattern and practice of filing debt collection lawsuits in which it




                                               -4-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 5 of 23 PageID #: 5




      cannot prove standing or ownership of the debt has been well documented. Midland,

      along with Defendant Encore and other related entities, stipulated to a Consent Order

      with the Consumer Financial Protection Bureau that was filed on September 9, 2015, as

      a result of Administrative Proceeding, File No. 2015- CFPB-0022. (The full text of the

      Consent Order can be found at:

      https://files.consumerfinance.gov/f/201509_cfpb_consent-order-encore-capital-group.pdf

33.   As a result of the Consent Order, Midland and its related entities agreed to pay

      substantial restitution and penalties arising from its debt collection practices (see

      Consent Order).

34.   The Consent Order provided that the Consumer Financial Protection Bureau had

      reviewed the practices of Defendant Encore, Defendant Midland, Midland Credit

      Management, Inc. and Asset Acceptance Capital Corp. (collectively “Encore”) regarding

      the purchase of charged-off consumer debts from original creditors and other debt

      buyers, and its subsequent collection efforts including filing lawsuits against consumers,

      and identified violations of 15 U.S.C. §§ 1692c(a)(1), 1692d, 1692d(5), 1692e,

      1692e(2)(A), 1692e(5), 1692e(8), and 1692e(10) of the FDCPA.

35.   The Consent Order, further provided in the section entitled “Prohibition Against

      Threatening or Filing Collection Lawsuits Without an Intent to Prove the Debt, If

      Contested,” that Defendant Encore (including Midland) is permanently restrained and

      prohibited from (a) initiating a legal collection lawsuit unless it is in possession of,

      among other items, the following:

          iii. A certified or otherwise properly authenticated copy of each bill of
          sale or other document evidencing the transfer of ownership of the Debt
          at the Time of Charge-off to each successive owner, including Encore
          [which includes Midland Funding]. Each of the documents evidencing




                                               -5-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 6 of 23 PageID #: 6




          the transfer of ownership of the Debt must include a specific reference
          to the particular Debt being collected upon.

36.   Despite Midland’s awareness of ongoing serious issues with its assignment

      documentation, which led to the foregoing permanent prohibition in the Consent Order,

      Midland once again in the collection action against Yitty Walfish was unable to prove

      standing with valid assignment documentation, which included the failure to identify

      Walfish’s particular debt.

37.   Defendant Midland in particular, has engaged in the pattern and practice prohibited by

      the said Consent Order in the collection action against Walfish as well as numerous

      other local lawsuits filed from 2015 to 2017 and beyond. Examples of these local

      lawsuits filed by Midland from 2015 to 2017 with this pattern and practice of utilizing

      assignment documents that failed to identify the particular debt, as well as other

      deficiencies, thereby resulting in dismissals in state courts, are the following:

          Midland Funding LLC v. Calendaria, No. E2017001626 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Douglas, No. E2017002547 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Arthurs, No. CV-6983-17/RO (Roch. City Ct.)
          Midland Funding LLC v. Batista, No. CV-6092-17/RO (Roch. City Ct.)
          Midland Funding LLC v. Chiaradia, No. 4160/2017 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Joyce, No. CV-6097-17/RO (Roch. City Ct.)
          Midland Funding LLC v. Harrison, No. CV-6095-17/RO (Roch. City Ct.)
          Midland Funding LLC v. Hunley, No. E2017000273 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Rumfelt, No. 309/2017 (Livingston Co. S.Ct.)
          Midland Funding LLC v. Sutton, No. E2017000379 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Acome, No. 78433 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Bieber, No. 77751 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Brown, No. 78291 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Caves, No. 78327 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Dixon, No. E2017000232 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Durgan, No. 78349 (Wayne Co. S.Ct.)




                                               -6-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 7 of 23 PageID #: 7




          Midland Funding LLC v. Edwards, No. 78478 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Gleason, No. 80586 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Gunsalus, No. 112215 (Ontario Co. S.Ct.)
          Midland Funding LLC v. Hall, No. 78431 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Jordan, No. 4055/2015 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Lester, No. 78201 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Markowski, No. 80379 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Martinez, No. E2017000376 (Monroe Co. S.Ct.)
          Midland Funding LLC v. McCracken, No. 80342 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Morse, No. 78200 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Mullins, No. 13626/2016 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Pickett, No. 14091/2015 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Rodgerson, No. 78276 (Wayne Co. S.Ct.)
          Midland Funding LLC v. Vandorn, No. 124/2017 (Monroe Co. S.Ct.)
          Midland Funding LLC v. Wheeler, No. 13627/2016 (Monroe Co. S.Ct.)


38.   Plaintiff did not receive proper notices of assignments as required by New York law

      before Midland was permitted to engage in any collection activities, including litigation,

      against the Plaintiff.

39.   Midland alleged a chain of assignments in paragraph 8 of its collection complaint as

      follows: Credit One Bank, N.A. (original creditor) to MHC Receivables, LLC on or

      about May 9, 2017, to Sherman Originator III LLC on or about June 14, 2017, then from

      Sherman Originator III LLC to Midland Funding LLC on or about June 23, 2017.

40.   The Plaintiff did not receive notice of a May 9, 2017 assignment from Credit One Bank,

      N.A. to Defendant MHC; did not receive notice of a June 14, 2017 assignment from

      Defendant MHC to Defendant Sherman, and did not receive notice of a June 23, 2017

      assignment from Defendant Sherman to Defendant Midland.

41.   The Defendants were well aware that the assigner/creditor, never gave notice to the

      debtor, and therefore they were not allowed to collect on this debt.




                                              -7-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 8 of 23 PageID #: 8




42.   Defendants attempted to confuse and mislead the Plaintiff into assuming that Defendants

      had in fact been assigned the Plaintiff's alleged debt despite knowing that the Plaintiff

      never received any notice of said assignments.

43.   Because Plaintiff did not receive the foregoing notices of assignment, any collection

      proceedings by Midland, including Midland’s collection summons and complaint

      against Plaintiff, were prohibited by New York State law.

44.   Defendants’ identifying of the debt as one being owed to Midland attempted to confuse

      and mislead the Plaintiff to believe that she was in fact previously and properly notified

      of the assignment when no such notice had ever been given.

45.   Defendants materially misrepresented in the collection complaint that they had the right

      to collect on the alleged debt, i.e., they misrepresented that they were the assignees of

      the account and lease that was the basis of the action against Plaintiff Yitty Walfish, and

      that there was a valid chain of title from the original creditor(s) down to the Defendants.

46.   This constituted a materially false and misleading representation with regard to the

      character and legal status of the debt Defendants were attempting to collect.

47.   In the absence of proper notices of assignments from the assignors in the alleged chain

      of title of assignments, Defendants were not entitled to pursue any collection litigation

      or other collection activities against the Plaintiff, and therefore deceptively and

      misleadingly (to the least sophisticated consumer) alleged in their collection complaint

      against Yitty Walfish that they were entitled to collect on the alleged debt.

48.   Defendant Selip on behalf of Midland has a pattern and practice of repeatedly filing

      collection lawsuits in which they are unable to show that they have standing or

      ownership of the debt they are attempting to collect, and in which they do not intend to




                                               -8-
  Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 9 of 23 PageID #: 9




      prove their case.

49.   New York law requires an assignor, not an assignee, to provide a consumer with notice

      that a debt or judgment has been assigned. Matter of Pinpoint Techs. LLC, 2014 NY

      Slip Op 51695(U), ¶ 4, 45 Misc. 3d 1223(A), 1223A (Civ. Ct.). ("This court has held

      that in consumer credit litigation, the assignor of the debt or in this case of a judgment

      has an obligation to serve a notice of the assignment of the debt on the defendant [Chase

      Bank, USA, NA v. Cardello, 27 Misc 3d 791, 896 N.Y.S.2d 856 (2010); Tri City Roofers,

      Inc. v. Northeastern Industrial Park, 61 NY2d 779, 461 N.E.2d 298, 473 N.Y.S.2d 161

      (1984)]. The notice must be from the original creditor, or the judgment creditor, to the

      defendant at the defendant's last known address. It should contain information informing

      the defendant that the debt has been sold, and include the name, address and contact

      information of the assignee, as well as similar information for counsel of the assignee, if

      there is a change of attorney.")

50.   Even if there had been an assignment, until an assignor creditor gives notice to the

      debtor of the assignment the debtor has no liability to any party other than the original

      creditor. Tri City Roofers, Inc. v. Ne. Ind. Park, 61 N.Y.2d 779, 780, 473 N.Y.S.2d 161,

      162 (1984); N.Y. Jur. 2d, Assignments, § 55.

51.   When a debt collector attempts to collect on a debt and is aware that creditor did not

      give notice to the consumer of its assignment such an attempt to collect on the debt

      violates the FDCPA. The failure to provide notice of an assignment of a debt or

      judgment violates due process because the New York Court of Appeals has held that, "in

      order to be charged with a duty to pay a debt to an assignee, [a consumer] must first

      have actual notice of the assignment." Id. (quoting Tri City Roofers, Inc. v. Nw. Indus.




                                              -9-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 10 of 23 PageID #: 10




      Park, 61 N.Y.2d 779, 781, 461 N.E.2d 298, 473 N.Y.S.2d 161 (1984)); see also TPZ

      Corp. v. Dabbs, 25 A.D.3d 787, 808 N.Y.S.2d 746 (App. Div. 2006). (holding that a

      consumer becomes obligated to an assignee only when "the . . . debtor receives

      notification that the amount due or to become due has been assigned").

52.   Defendants were not legally entitled to take steps to collect on the debt at the time they

      undertook collection efforts, thereby rendering such attempts in violation of the FDCPA.

53.   As held by multiple federal and state courts in New York, under New York law, an

      assignee may not attempt to collect on an assigned debt until the consumer has actual

      notice of the assignment, and it is the assignor's obligation to provide such notice.

54.   Defendants violated 15 U.S.C. § 1692e(5) by threatening in the collection summons and

      complaint to take action that cannot be legally taken.

55.   Defendants violated 15 U.S.C. § 1692e(5) by undertaking collection actions against

      Plaintiff even though Defendants failed to prove that a proper notice of assignment by

      the assignor for each assignment in the chain of title was given to the Plaintiff.

56.   Defendants further violated 15 U.S.C. § 1692e(5) since they threatened to take judgment

      based on allegations in a complaint that they did not intend to prove.

57.   Defendant Midland claims to be an assignee to Plaintiff's debt and threatened to collect

      on the assigned debt despite knowing that Plaintiff did not receive any notices of the

      assignment, Plaintiff has sufficiently pled violations of section 1692e(4), 1692e(5) and

      1692f(6) all of which prohibit threats to take action that is not legally authorized. Musah

      v. Houslanger & Assocs., PLLC, 962 F. Supp. 2d 636, 639 (S.D.N.Y. 2013). (The

      Plaintiff alleged that prior to the collection law firms initiation of the collection action

      against the Plaintiff on behalf of a supposed creditor, Plaintiff did not receive notice that




                                              -10-
    Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 11 of 23 PageID #: 11




           the debt had been assigned to that creditor, and therefore at the time of the law firms

           collection efforts, the law firm was not legally entitled to take any steps to collect on the

           debt, thereby rendering such attempts in violation of the FDCPA. The court found that

           these allegations provide a suitable basis for Plaintiff's FDCPA claims since the New

           York Court of Appeals has held that "[a] debtor, in order to be charged with a duty to

           pay a debt to an assignee, must first have actual notice of the assignment."),

           Moukengeschaie v. Eltman, Eltman & Cooper, P.C., No. 14-CV-7539 (MKB), 2016

           U.S. Dist. LEXIS 43725, at *39 (E.D.N.Y. Mar. 31, 2016). (Plaintiff stated a claim that

           the Collection Letter violated section 1692e(4), e(5) and f(6) by threatening actions that

           Defendants cannot legally take based on the allegation that Plaintiff did not receive

           notice of the assignment of debt. The debt collector was an alleged assignee to Plaintiff's

           debt and threatened to collect on the assigned debt before Plaintiff received notices of

           the assignment. The Court denied Defendants' motion to dismiss and found that the

           Plaintiff sufficiently pled violations of section 1692e(4), e(5) and f(6), all of which

           prohibit threats to take action that is not legally authorized.) 1

58.        The Defendants’ actions violate 15 U.S.C. §§ 1692e(4), 1692e(5) and 1692f(6) by

1
  Chase Bank USA, N.A. v. Cardello, 2010 NY Slip Op 20090, ¶ 3, 27 Misc. 3d 791, 794, 896 N.Y.S.2d 856, 858 (Civ. Ct.). ("It is clear
however, that due process requires that notice of the assignment be given to the debtor by the assignor and not by the assignee. The credit card
holder had his or her agreement with the credit card issuer and not with the unknown third-party debt purchaser so that receipt of notice from the
third-party debt purchaser does not satisfy due process standards. Allowing the assignee to give notice would enable dishonest debt collectors to
search the court records, obtain the names of judgment debtors and send the debtor a letter stating they have purchased the debt from credit card
issuers such as Chase and the debtor should make all payments to the third party. Requiring the assignor-credit card issuer to serve the notice
would reduce the incidents of fraud in this regard. The Federal Fair Debt Collection Practices Act lists "false, deceptive or misleading"
practices, some of which would not be available by requiring a notice of assignment to be given by the assignor to the debtor. The trend in
consumer protection law is to require such notice (see Uniform Consumer Credit Code 1974 § 3.204, ULA Cons Credit § 3.204 [2009]),
especially in dealing with consumer credit debt where the vast majority of defendants are unrepresented, unsophisticated individuals. As the
Court of Appeals stated in Tri City Roofers v. Northeastern Indus. Park (61 NY2d 779, 781, 461 NE2d 298, 473 NYS2d 161 [1984]): "A
judgment debtor is not called upon to search the county's records every time he is served with an execution or desires to make a payment on his
debt." The failure to establish that notice of the assignment was given to the debtor makes the assignment ineffective.") S. Shore Adj Co. v.
Pierre, 2011 NY Slip Op 51436(U), ¶ 3, 32 Misc. 3d 1227(A), 1227A, 936 N.Y.S.2d 61, 61 (Civ. Ct.) ("In Chase Bank USA, NA v. Cardello, 27
Misc 3d 791, 896 N.Y.S.2d 856 (Civil Ct, Richmond Co. 2010). Judge Straniere concluded that bulk assignments by Chase to debt collectors
violated every tenet of due process. He found that due process mandated that the assignor, and not the assignee notify the debtor of
the assignment, since the credit card holder had his agreement with the credit card issuer, "and not with the unknown third party debt
purchaser." Judge Straniere elaborated that to allow an assignee third party debt purchaser to give notice "would enable dishonest debt collectors
to search the court records, obtain the names of judgment debtors and send the debtor a letter stating that they had purchased the debt "from a
credit card issuer and that the debtor had to pay up or face court action. This practice would merely increase fraud and deceptive and misleading
practices which were precisely why the federal Fair Debt Collections Practices Act ("FDCPA") was enacted.")




                                                                      -11-
    Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 12 of 23 PageID #: 12




           threatening actions that Defendants cannot legally take based on the fact that Plaintiff

           did not receive notice of the assignment of the debt.

59.        The Defendants deceptively engaged in the collection of an invalid debt purportedly

           owed by the Plaintiff.

60.        Section 1692e of the FDCPA states:

                  “A debt collector may not use any false, deceptive, or misleading
                  representation or means in connection with the collection of any debt.
                  Without limiting the general application of the foregoing, the following
                  conduct is a violation of this section:

                  (2) The false representation of --

                  (A) the character, amount, or legal status of any debt.”

61.        Section 1692(f) of the FDCPA states:

                  “A debt collector may not use unfair or unconscionable means to collect
                  or attempt to collect any debt. Without limiting the general application
                  of the foregoing, the following conduct is a violation of this section:

                  (1) The collection of any amount (including any interest, fee, charge, or
                  expense incidental to the principal obligation) unless such amount is
                  expressly authorized by the agreement creating the debt or permitted by
                  law.”

62.        The Defendants misrepresented the legal status of the alleged debt, as the debt was not

           owed by the Plaintiff.2


2
   See Vangorden v. Second Round, Ltd. P'ship, No. 17-2186-cv, 2018 U.S. App. LEXIS 20939, at *7-9 (2d Cir. July 27, 2018) ("In sum,
because [the debtor] pleaded facts plausibly asserting [the debt collectors] misrepresentation of her Debt obligation, her § 1692e(2) claim should
not have been dismissed under Fed. R. Civ. P. 12(b)(6). Further, because the June Letter, after allegedly misstating [the debtors] Debt
obligation, requested payment of the Debt, we conclude that [the debtor] has plausibly alleged that [the debt collector] both used a "false
representation" in a debt collection effort in violation of § 1692e(10), and attempted to collect a debt amount not "expressly authorized by the
agreement creating the debt or permitted by law" in violation of § 1692f(1)...Thus, by pleading that defendant attempted to collect an amount
not authorized by agreement or permitted by law, the plaintiff has stated a plausible claim under § 1692f(1) without need for further allegations
of unfairness or unconscionability.") Lee v. Kucker & Bruh, LLP, 2013 U.S. Dist. LEXIS 110363, 2013 WL 3982427 (S.D.N.Y. Aug. 2, 2013).
("Defendants argue that they are not liable for violating the FDCPA because they did not know that they were misrepresenting that Mr. Lee's
account was delinquent. ([Footnote 1] Defendants rely on the decision in Stonehart v. Rosenthal, No. 01 Civ. 651, 2001 U.S. Dist. LEXIS
11566, 2001 WL 910771, at *6 (S.D.N.Y. Aug. 13, 2001) (holding that to "state a claim under § 1692e(2) of the FDCPA, [the plaintiff] must
show that [the debt collector] knowingly misrepresented the amount of the debt"), and similar district court cases inside and outside this circuit.
These cases, however, are at odds with binding Second Circuit precedent.), See also Goldman v. Cohen, No. 01 Civ. 5952, 2004 U.S. Dist.
LEXIS 25517, 2004 WL 2937793, at *10, n.11 (S.D.N.Y. Dec. 17, 2004), aff'd on other grounds, 445 F.3d 152 (2d Cir. 2006). (concluding that
analysis in Stonehart contradicts the plain language of 1692k(c) and the law as stated by the Second Circuit). This argument is contrary to
binding Second Circuit precedent. The Defendants here are strictly liable for their violation of § 1692e. This Court holds that the




                                                                      -12-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 13 of 23 PageID #: 13




63.       Defendants violated 15 U.S.C. §§ 1692e(2)(A) and 1692f(1) for the false representation

          of the character, amount, or legal status of the debt, and for collecting on a debt which

          was not expressly authorized by the agreement creating the debt or permitted by law.

64.       Defendants should have conducted the minimum due diligence required under the law

          regarding abuse of process, frivolous pleadings, and misstating the amount, character

          and legal status of the Plaintiff’s debt.

65.       Defendants’ abuse of process was in violation of 15 U.S.C. §§ 1692e, 1692e(2),

          1692e(5), 1692e(10), 1692f and 1692f(1).

66.       As a result of the Defendants’ fraudulent legal action, Plaintiff has suffered pecuniary

          and non-pecuniary harm.

67.       The Plaintiff’s actual damages, without limitation, sleep deprivation, stomach pains,

          anxiety and difficulty in performing her work.

68.       The Plaintiff’s damages also include the cost of retaining counsel to defend and dismiss

          the fraudulent State Action.

69.       As a result of the unlawful collection activity which Defendants, engaged in, Plaintiff is

          also entitled to damages pursuant to GBL § 349.

70.       Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

          Defendant.

71.       Plaintiff suffered actual harm by being the target of the Defendants’ misleading debt

          collection communications.

72.       Defendants violated the Plaintiff's right not to be the target of misleading debt collection



misrepresentation in the Three Day Notice, the Verification and the Petition for summary nonpayment eviction of a debt supposedly owed by
Mr. Lee for rent and fuel charges, when in fact he was current on his payments, is a violation of § 1692e(2)(A)."), Arias v. Gutman, Mintz,
Baker & Sonnenfeldt LLP, No. 16-2165-cv, 2017 BL 407422 (2d Cir. Nov. 14, 2017). ("[S]ection 1692f contains a non-exhaustive list of unfair
practices, including the collection of an invalid debt."))




                                                                   -13-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 14 of 23 PageID #: 14




       communications.

73.    Defendants violated the Plaintiff's right to a truthful and fair debt collection process.

74.    Defendants used materially false, deceptive, misleading representations and means in its

       attempted collection of Plaintiff's alleged debt.

75.    Defendants’ communications were designed to cause the debtor to suffer a harmful

       disadvantage in charting a course of action in response to Defendants’ collection efforts.

76.    The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

       their rights, the act enables them to understand, make informed decisions about, and

       participate fully and meaningfully in the debt collection process. The purpose of the

       FDCPA is to provide information that helps consumers to choose intelligently. The

       Defendants’ false representations misled the Plaintiff in a manner that deprived her of

       her right to enjoy these benefits, these materially misleading statements trigger liability

       under section 1692e of the Act.

77.    These deceptive communications additionally violated the FDCPA since they frustrate

       the consumer’s ability to intelligently choose his or her response.

78.    As an actual and proximate result of the acts and omissions of the Defendants, Plaintiff

       has suffered including but not limited to, fear, stress, mental anguish, emotional stress

       and acute embarrassment for which she should be compensated in an amount to be

       established by a jury at trial.

                            AS AND FOR A FIRST CAUSE OF ACTION
Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of herself and the
                             members of a class, as against the Defendants.
79.    Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

       through seventy eight (78) as if set forth fully in this cause of action.




                                                -14-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 15 of 23 PageID #: 15




80.   This cause of action is brought on behalf of Plaintiff and the members of a class.

81.   The class consists of all persons whom Defendants’ records reflect resided in the State

      of New York who communicated with Defendants’ representatives within one year prior

      to the date of the within complaint up to the date of the filing of the complaint; (a)

      Defendants misled Plaintiff to believe that she was in fact previously and properly

      notified of the assignment when no such notice had ever been given; and (b) Defendants

      violated 15 U.S.C. §§ 1692d, 1692e(2), 1692e(2)(A), 1692e(5), 1692f, 1692f(1) and

      1692g(b).

82.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and

      preferable in this case because:

             A. Based on the fact that form collection letters are at the heart of this litigation,

                  the class is so numerous that joinder of all members is impracticable.

             B. There are questions of law and fact common to the class and these questions

                  predominate over any questions affecting only individual class members. The

                  principal question presented by this claim is whether the Defendants violated

                  the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                  such collection letters (i.e., the class members), a matter capable of

                  ministerial determination from the records of Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                  based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’

                  interests. The Plaintiff has retained counsel experienced in bringing class




                                              -15-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 16 of 23 PageID #: 16




                  actions and collection-abuse claims. The Plaintiff's interests are consistent

                  with those of the members of the class.

83.    A class action is superior for the fair and efficient adjudication of the class members’

       claims. Congress specifically envisions class actions as a principal means of enforcing

       the FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally

       unsophisticated individuals, whose rights will not be vindicated in the absence of a class

       action. Prosecution of separate actions by individual members of the classes would

       create the risk of inconsistent or varying adjudications resulting in the establishment of

       inconsistent or varying standards for the parties and would not be in the interest of

       judicial economy.

84.    If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

85.    Collection attempts, such as those made by the Defendants are to be evaluated by the

       objective standard of the hypothetical “least sophisticated consumer.”

                           Violations of the Fair Debt Collection Practices Act

86.    The Defendants’ actions as set forth above in the within complaint violates the Fair Debt

       Collection Practices Act.

87.    Because the Defendants violated the Fair Debt Collection Practices Act, the Plaintiff and

       the members of the class are entitled to damages in accordance with the Fair Debt

       Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that

this Court enter judgment in her favor and against the Defendants and award damages as follows:

              A. Statutory damages provided under the FDCPA, 15 U.S.C. § 1692(k);




                                               -16-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 17 of 23 PageID #: 17




              B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                 and

              C. Any other relief that this Court deems appropriate and just under the

                 circumstances.

                         AS AND FOR A SECOND CAUSE OF ACTION
  Violations of GBL § 349 brought by Plaintiff on behalf of herself and the members of a class, as
                                        against the Defendants
88.   Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

      through seventy eight (78) as if set forth fully in this cause of action.

89.   Plaintiff is a consumer as that term is defined in New York, General Business Law

      section 349 (NY GBL Sec. 349).

90.   As stated above, Defendants deceptively attempted to collect a consumer debt from

      Yitty Walfish to which it could not prove that it was the assignee in the collection action

      together with other deceptive acts and practices set forth above.

91.   Defendants failed to provide proof of any sequence of the assignment between the

      creditor(s) and the Defendants.

92.   Defendants attempted to confuse and mislead the Plaintiff into assuming that they had

      been assigned purchased Plaintiff's alleged debt despite knowing that the Plaintiff never

      received any notice of said assignment.

93.   Because Plaintiff did not receive the foregoing notices of assignment, any collection

      proceedings by Midland, including Midland’s collection summons and complaint

      against Plaintiff, were prohibited by New York State law.




                                               -17-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 18 of 23 PageID #: 18




94.    Defendants’ deceptive conduct was consumer oriented in that it engaged in the

       foregoing deceptive collection activities against the Plaintiff with respect to an alleged

       consumer debt, and which could affect the public at large.

95.    In fact, Defendants engaged in deceptive practices in collecting consumer debts with

       regard to numerous other residents of New York in the public at large.

96.    The conduct of the Defendants in collecting and attempting to collect monies owed

       when it was not allowed to pursuant to the New York Limited Liability Law constitutes

       deceptive or materially misleading activity that is directed at consumers and the public

       at large and caused consumers to suffer financial injuries of having increased debt and

       having money extracted from them.

97.    Defendants’ practices were deceptive and misleading in a material way. The deceptive

       practices were likely to mislead a reasonable consumer acting reasonably under the

       circumstances.

98.    As a result of the unlawful collection activity which the Defendants engaged in, Plaintiff

       is entitled to damages pursuant to GBL § 349, including actual damages.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that

this Court enter judgment in her favor and against the Defendant and award damages as follows:

              A. GBL § 349;

              B. Attorney fees, litigation expenses and costs incurred in bringing this action;

                  and

              C. Any other relief that this Court deems appropriate and just under the

                  circumstances.




                                              -18-
 Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 19 of 23 PageID #: 19




                                    Dated: Woodmere, New York
                                         April 4, 2019


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney At Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com


Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -19-
Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 20 of 23 PageID #: 20
Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 21 of 23 PageID #: 21
Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 22 of 23 PageID #: 22
Case 2:19-cv-01967-JMA-ARL Document 1 Filed 04/04/19 Page 23 of 23 PageID #: 23
